DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect amended claims 26, 30, 32-35, 38, 39, 41, 42, 46-49 filed on 04/15/2022 have been considered but most of arguments are not persuasive.
The examiner found some amended limitations are taught by references previous introduced.
In Remark page 9, 3rd  paragraph, applicant argued that “in Bouaziz et al., the meshes of human faces (not avatars) are used… Bouaziz et al. do not teach or suggest … at least one of the meshes not included in the second set of blend shape weights" recited in claims 26, 35, 42
The examiner respectfully disagrees with Applicant’s argument. In fact, a combination of Bouaziz et al.and Harding et al can be used to teaches the new amendment in claims 26, 35, 42. In paragraph, [0052], Bouaziz discloses Fig.4 shows a virtual avatar generated using the present invention. Therefore, Bouaziz teaches a virtual avatar face includes a structure of meshes. Furthermore, in paragraph, [0054] Harding discloses “the weight solver 230 can be configured to determine control values, such as relative weights or blend shape weights” and Fig. 2, [0076] “the user interface 254 may omit a control corresponding to the virtual reference 242, as an absence of weights applied to all other facial states may result in the virtual reference 242”  and [0094] “FIG. 5 e.g. 510, can each be generated from a virtual reference image having virtual markers by deforming the mesh of the virtual reference image to sculpt the desired facial state” Harding teaches a mesh underlines a facial state that cannot be included based on an absence of weight or blend shape weight may result in the virtual reference 242 (Fig. 2);
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 26, 28-31, 35, 38-40, 42, 45-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims 26, 35, 42 recite “at least one of the meshes not included in the second set of blend shape weights”  However, the specification doesn’t provide how to define that at least one of the meshes not included in the second set of blend shape weights. For example, the paragraph [0021] only recites “The machine learning component is configured to map the set of meshes to a set of primitive blend shape weights that represent an avatar blend shape be to rendered in a single frame of avatar animation” without define the meshes not included in the second set of blend shape weights.
	Therefore, the specification does not really support for the limitation at least one of the meshes not included in the second set of blend shape weights in claims 26, 35 and 42.
Examiner also found the amended limitations in claims 26, 35, 42, are taught by references previous introduced (Harding, 2009/0066700) as above interpretation in the response to arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 26, 34, 35, 42, 46, 47, 49 are rejected under 35 U.S.C. 103 as being unpatentable by Bouaziz et al. (U.S. 2014/0362091 A1) in view of Harding et al. (U.S 2009/0066700 A1). 
Regarding Claim 1-25. (Canceled)  
Regarding Claim 26 (Currently amended), Bouaziz discloses an avatar animation system (Bouaziz, [0001] “a real-time facial animation system” and [0002] “re-targeting these facial expressions on digital characters enables a communication using virtual avatars with live feedback” Bouaziz teaches a real-time facial animation system using virtual avatars with live feedback comprising: 
a display (Harding, [0074] “the user interface 254 may display the facial animation”); 
a camera (Bouaziz, [0041] “one or more cameras”); and 
at least one processor communicatively coupled to  and the camera (Bouaziz, [0047 “a camera device configured to track facial expressions of a user and generate tracking data” and [0034] “the processing component is further configured to estimate the tracking parameters…processing on one or more processing units of the processing component, such as one or more cores of a multi-core processor” Bouaziz teaches one or more multi-core processors communicatively coupled to cameras to estimate the tracking data generated by the camera the at least one processor to: 
generate a plurality of meshes based on a plurality of images of a face of a subject, respective ones of the respective ones of the (Bouaziz, [0014] The blendshapes of the dynamic expression model may be organized as a set of blendshapes, each blendshape may correspond to a polygon mesh, may preferably corresponds to a pre-defined facial expression, the plurality of blendshapes may include 3D meshes having the same static mesh combinatorics” and [0085] FIG. 4 shows four example images including the acquired image data for one frame and the resulting facial expression of the virtual avatar generated” Bouaziz teaches a blendshapes of the dynamic expression model may generate a 3D meshes based on pre-defined facial expressions of images of a face, each respective mesh (polygon mesh) corresponding to each blendshape of facial expression in an image (Fig. 4); 
generate a first set of blend shape weights for a first frame of avatar animation, the first set of blend weights based on (1) the (Bouaziz, [0015] The blendshapes may be weighted and combined to generate a facial expression, which approximates the facial expression of the user as defined by the current tracking data, such as the tracking data of a frame” and [0022] “the plurality of blendshapes at least includes a blendshape b0 representing a neutral facial expression based on the tracking data. Given a large set of meshes of different human faces with a one-to-one vertex correspondence in neutral expression” and [0030] “the facial expression of the user is generated based on one or more blendshapes representing a virtual avatar” Bouaziz teaches generate weights for the first set of blendshapes b0 representing a neutral facial expression based on the tracking data of a first frame of avatar animation based on a large set of meshes and (2) a second set of blend shape weights associated with a second frame of avatar animation, the second frame of avatar animation different than the first frame of avatar animation (Bouaziz, [0025] one or more blendshapes bi as bi=T*ib0+Ezi, wherein T*i …known deformations of the template blendshape model applied to the blendshape b0 representing the neutral facial expression” and [0027] “a contribution of tracking data obtained in a past frame j to refinement of the dynamic expression model in a current frame t may be formulated using a decay coefficient Ɣ with 0<=Ɣ<=1, wherein the tracking data of the passed frame j may be weighted with Ɣt-j.” Bouaziz teaches a second set of blend shape weights (blendshapes bi weighted with a decay coefficient Ɣ) associated with the current frame t, the second frame of avatar animation different than the first frame (a past frame j) of the blendshape b0 of the neutral facial expression;
However, Bouaziz does not explicitly teach a display;
 	at least one processor communicatively coupled to, the display;
generate the first frame of avatar animation using based on the first set of blend shape weights; and cause the display to present the first frame of avatar animation.
at least one  of the meshes not included in the second set of blend shape weights;
Harding teaches a display (Harding, [0074] “the user interface 254 may display the facial animation” Harding teaches a display (an user interface 254) displays the facial animation); 
at least one processor communicatively coupled to, the display (Harding, Fig. 2 shows a processor (260) communicatively coupled to the display (an user interface 254) ;
generate the first frame of avatar animation using based on the first set of blend shape weights and cause the display to present the first frame of avatar animation (Harding, [0098] [0099] “The blend of facial states illustrated in FIG. 6 may be based on weights determined by the weight solver…A first image depicts facial animation of a first facial state 610. The first slide control 614 for the displayed first facial state 610 is shown positioned in its maximum or full range” and [0099] “A first image depicts facial animation of a first facial state 610. A first control display 612 illustrates a portion of a graphic user interface that can be used to edit the facial animation. The first control display 612 illustrates a first slide control 614 for the displayed first facial state 610” Harding teaches generating a 1st frame of farcical amination (610) using based on the 1st set of blend shape weight (614) and the display with a 1st control display (612) causes to present the 1st frame of facial animation state (610 (Fig. 6).
at least one of the meshes not included in the second set of blend shape weights (Harding, [0054] “the weight solver 230 can be configured to determine control values, such as relative weights or blend shape weights” and Fig. 2, [0076] “the user interface 254 may omit a control corresponding to the virtual reference 242, as an absence of weights applied to all other facial states may result in the virtual reference 242”  and [0094] “FIG. 5 e.g. 510, can each be generated from a virtual reference image having virtual markers by deforming the mesh of the virtual reference image to sculpt the desired facial state” The combination of Bouaziz and Harding teaches a mesh underlines a facial state that cannot be included based on an absence of weight or blend shape weight may result in the virtual reference 242 (Fig. 2) in the second set of shape weights (as taught by Bouaziz, [0025], [0027]).
Bouaziz and Harding are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Bouaziz to combine generating a set of blend shape weights for 1st frame/2nd frame of facial animation (as taught by Harding) in order to execute a multi-frame to generate a set of blend shape weights for 1st frame based on meshes and 2nd set of blend shape weight of 2nd frame of facial animation because Harding can provide 1st blend shape weights of 1st frame based on meshes and 2nd blend shape weights of 2nd frame (Harding, Figs 4, 6, [0030] [0092] [0098]). Doing so, it may provide a set of predetermined facial states defines a restricted space of valid facial movements (Harding, [0021]).
Regarding Claim 27 (Canceled). 
Regarding Claim 34 (Currently amended), Bouaziz discloses the avatar animation system of claim 26, wherein respective ones of the include at least one of two-dimensional image data or three-dimensional image data (Bouaziz,  [0011] “The tracking data may be organized in frames, wherein each frame of tracking data corresponds to a particular facial expression of the user captured in this frame, the tracking data may be provided as optical 3D and/or 2D data, such as a series of video frames” and [0085] “FIG. 4 shows four example images including the acquired image data for one frame and the resulting facial expression of the virtual avatar generated” Bouaziz teaches each image can include 2D/3D image data (facial expression) in each frame.
Regarding Claim 35 (Currently amended), Bouaziz as modified discloses a method (Bouaziz, [0001] “a method for real-time facial animation and, in particular, to a processing device”) the method comprising: 
generating a plurality of meshes based on a plurality of images of a face of a subject, respective ones of the respective ones of the ; 
generating a first set of blend shape weights for a first frame of avatar animation using feedback (Bouaziz, [0002] “Capturing dynamic facial expressions of users and re-targeting these facial expressions on digital characters enables a communication using virtual avatars with live feedback”, the first set of blend shapes weights based on (1) the (Bouaziz, [0015] The blendshapes may be weighted and combined to generate a facial expression, which approximates the facial expression of the user as defined by the current tracking data, such as the tracking data of a frame” and [0022] “the plurality of blendshapes at least includes a blendshape b0 representing a neutral facial expression based on the tracking data. Given a large set of meshes of different human faces with a one-to-one vertex correspondence in neutral expression” and [0030] “the facial expression of the user is generated based on one or more blendshapes representing a virtual avatar” Bouaziz teaches generate weights for the first set of blendshapes b0 representing a neutral facial expression based on the tracking data of a first frame of avatar animation based on a large set of meshes and (2) the feedback, the feedback corresponding to a second set of blend shape weights associated with a second frame of avatar animation, the second frame of avatar animation different than the first frame of avatar animation (Bouaziz, [0025] one or more blendshapes bi as bi=T*ib0+Ezi, wherein T*i …known deformations of the template blendshape model applied to the blendshape b0 representing the neutral facial expression” and [0027] “a contribution of tracking data obtained in a past frame j to refinement of the dynamic expression model in a current frame t may be formulated using a decay coefficient Ɣ with 0<=Ɣ<=1, wherein the tracking data of the passed frame j may be weighted with Ɣt-j.” Bouaziz teaches corresponding a feedback of a past blend shape b0, with weighted Ɣt-j , a second set of blend shape weights (blendshapes bi weighted with a decay coefficient Ɣ) associated with the current frame t, the second frame of avatar animation different than the first frame (a past frame j) of the blendshape b0 of the neutral facial expression, at least one of the meshes not included in the second set of blend shape weights; and 
generating the first frame of avatar animation using based on the first set of blend shape weights.  
Claim 35 is substantially similar to claim 26 is rejected based on similar analyses.
Regarding Claim 36 (Cancelled). 
Regarding Claim 37 (Cancelled).
Regarding Claim 42 (Currently amended), Bouaziz as modified discloses at least one storage device comprising instructions that when executed cause one or more processors (Bouaziz, [0110] “computer-storage media” and [0106] “the general context of computer-executable instructions, such as program modules, being executed by a computer” and [0034] “one or more cores of a multi-core processor” a computer-storage media includes context of computer-executable instruction being executed by a multi-core processor of a computer), the process comprising: 
generate a plurality of meshes based on a plurality of images of a face of a subject, respective ones of meshes respective ones of the 
generate a first a set of blend shape weights for a first frame of avatar animation, the first set of blend shape weights based on (1) the at least one of the meshes not included in the second set of blend shape weights; and 
generate the first frame of avatar animation .
Claim 42 is substantially similar to claim 26 is rejected based on similar analyses.
Regarding Claim 43 (Cancelled). 
Regarding Claim 44 (Cancelled).
Regarding Claim 46 (Currently amended), the avatar animation system of claim 26, Bouaziz does not explicitly teach wherein the at least one processor is to generate the first set of blend shape weights by adjusting the first set of blend shape weights based on the second set of blend shape weights. 
However, Harding teaches wherein the at least one processor is to generate the first set of blend shape weights by adjusting the first set of blend shape weights based on the second set of blend shape weights (Harding [0120] “a graphical user interface may display a slide control for each of the facial states, and may adjust the weight of a facial state by manipulating its corresponding slide control” and Fig. 4, [0092] “The facial animation apparatus performs the process of determining weights applied to each of the facial states in the animation library such that the weighted facial states, when blended, distort the surface of the virtual actor in a manner that places the virtual markers 414 in substantially the position of the motion capture markers 412 for the frame” Harding teaches generating a 1st set blend shape weight (614, Fig. 6) of facial animation based on a set of blend shape weight of 2nd frame (frame 420, Fig. 4, frame 620, Fig. 6), the weighted facial states, when blended…that places the virtual markers 414 in substantially the position of the motion capture markers 412 for the frame (1st set of blend shape weight (markers 412 for the frame) based on 2nd set of blend shape weight (markers 414); 
Bouaziz and Harding are combinable see rationale in claim 26.
Regarding Claim 47 (Currently amended), the avatar animation system of claim 26, Bouaziz does not explicitly teach wherein the at least one processor is to generate on a mapping between the second frame of avatar animation and one or more of the .
However, Harding teaches wherein the at least one processor is to generate a mapping between the second frame of avatar animation and one or more of the meshes (Harding, Fig. 3, [0087] Once the two images are registered and aligned, the position of the motion capture markers 312 is mapped to the position of the virtual markers 322. In embodiments where only a single mapping occurs, all facial animation is based on the mapping of the reference image 310 to the virtual reference image 320” and Fig. 4, [0092] The facial animation apparatus performs the process of determining weights applied to each of the facial states in the animation library such that the weighted facial states, when blended, distort the surface of the virtual actor in a manner that places the virtual markers 414 in substantially the position of the motion capture markers 412 for the frame” Harding teaches generating a 1st set of blend shape weights (410, Fig. 4, 614, Fig. 6) based on a mapping of 2nd frame of facial animation and one mesh (the weighted facial states, when blended, that places the virtual markers 414 in substantially the position of the motion capture markers 412 for the frame (420, Fig. 4).
Bouaziz and Harding are combinable see rationale in claim 26.
Regarding Claim 49 (Currently amended), the at least one storage device of claim 42, Bouaziz as modified does not explicitly teach wherein the instructions, when executed, cause the one or more processors to generate the first set of blend shape weights by adjusting the first set of blend shape weights based on the second set of blend shape weights.
However, Harding teaches generate the first set of blend shape weights by adjusting the first set of blend shape weights based on the second set of blend shape weights.
Claim 49 is substantially similar to claim 47 rejected based on similar analyses.
Claim 28, 29, 40, 45 are rejected under 35 U.S.C. 103 as being unpatentable by Bouaziz et al. (U.S. 2014/0362091 A1) in view of Harding et al. (U.S 2009/0066700 A1) and further in view of Corazza et al. (U.S. 2016/0163084 A1).
Regarding Claim 28, Bouaziz discloses the avatar animation system of claim 26, further including memory, the memory, the display, the camera, and the at least one processor are housed within a smart phone (Bouaziz, [0034] “on one or more processing units of the processing component, such as one or more cores of a multi-core processor” and [0047] “the processing device may include an input interface coupled to the camera device and configured to receive the tracking data, a memory configured to store a dynamic expression model” the combination between between Bouaziz and Harding teaches a processing device includes a memory, camera, a multi-core processor and a display (taught by Harding ([0074]). 
However, Bouaziz as modified does not explicitly teaches the memory, the display, the camera, and a processor are housed within a smart phone.
Corazza teaches teaches the memory, the display, the camera, and a processor are housed within a smart phone (Corazza, [0030] “the processor to display the encoded video via the display” and [0051] “computing device that can include a video camera (such as a mobile phone) and [0053] “A processor configured via an appropriate software application can generate animated video messages using video images captured by a video camera” Corazza teaches a computing device such as a mobile phone includes the memory, the display, the camera, the processor.
Bouaziz, Harding and Corazza are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Bouaziz to combine with a smart phone (as taught by Corazza) in order to house the memory, the display, the camera, the processor within a smart phone because Corazza can provide a mobile phone can house memory, display, camera, processor (Corazza, [0030] [0051] [0053]). Doing so, it may increase the robustness of subsequent facial expression detection processes within a variable range of lighting conditions and video capture hardware can be utilized (Corazza, [0063]).
Regarding Claim 29, the avatar animation system of claim 28, Bouaziz as modified does not explicitly teach wherein the at least one processor is to cause the first frame of avatar animation to be presented within a messaging application.  
However, Corazza teaches wherein the at least one processor is to cause the first frame of avatar animation to be presented within a messaging application (Corazza, [0006] “the animated message application configures the processor to: capture a sequence of video frames using the video camera, track changes in human facial expression of a human face detected within a sequence of video frames, apply motion data to animate the 3D character model; render an animation of the 3D character model into a file as encoded video” Corazza teaches an messaging application configures the processor to render an animation of the 3D avatar (3D character) based on the facial expression within a sequence of video frames.
Bouaziz, Harding and Corazza are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Bouaziz to combine a message application (as taught by Corazza) in order to render the frame of avatar animation within a messaging application because Corazza can provide an messaging application configures the processor to render an animation of the 3D avatar (3D character) based on the facial expression within a sequence of video frames (Corazza, [0006]). Doing so, it may provide a networked computing device and one or more servers can be utilized to generate an animated video message for display of a rendered character animation based upon interactions with the networked computing device on another networked computing device (Corazza, [0060]).
Regarding Claim 40, Bouaziz as modified discloses the method of claim 35, further including causing the first frame of avatar animation within to be presented a messaging application.  
Claim 40 is substantially similar to claim 29 rejected based on similar analyses.
Regarding Claim 45, Bouaziz as modified discloses the at least one storage device of claim 42, wherein the instructions, when executed, cause the one or more processors to cause rendering the frame of avatar animation comprises rendering the frame of avatar animation .
Claim 45 is substantially similar to claim 29 rejected based on similar analyses.
Claims 31, 32, 33, 38, 39 are rejected under 35 U.S.C. 103 as being unpatentable by Bouaziz et al. (U.S. 2014/0362091 A1) in view of Harding et al. (U.S 2009/0066700 A1) and further in view of Zhang et al. (U.S. 2015/0310263 A1).
Regarding Claim 31, the avatar animation system of claim 26, Bouaziz as modified does not explicitly teach wherein the at least one processor is to generate the first set of blend shape weights by executing an artificial neural network including a plurality of input nodes and a plurality of output nodes.  
However, Zhang teaches wherein at least one processor is to generate the first set of blend shape weights by executing an artificial neural network including a plurality of input nodes and a plurality of output nodes (Zhang, [0060] “one or more processors that can execute data in the form of computer-readable instructions” and [0034] “The RGBD tracking algorithms can use a number of blend shapes, such as 48 blend shapes, thus for each frame captured, it will generate 48 blending weights” and [0042] “denote the training input data by a matrix X,.. the training labels (blend shape weights obtained from the RGBD tracking algorithm) and convolutional neural networks) have been employed” and Figs. 11A, 11B, [0046] “The first convolutional neural network 1100(1) receives input images 1102(1) at a convolutional layer 1104(1). The output from the 50 node layer is then sent to an output layer 1108(1) of 48 nodes which produces a final output 1110” Zhang teaches a processor generates 1st set of blend shape weights by implementing an artificial neural network (1100(1)) comprising a plurality of input nodes (input images 1102(1)) and a plurality of output nodes (output layer 1108(1) of 48 nodes).
Bouaziz, Harding and Zhang are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Bouaziz, to combine a multi-frame regressor (as taught by Zhang) in order to provide one processor generates the first set of blend shape weights by executing an artificial neural network including a plurality of input nodes and a plurality of output nodes because Zhang can provide a processor generates 1st set of blend shape weights by implementing an artificial neural network (1100(1)) comprising a plurality of input nodes (input images 1102(1)) and a plurality of output nodes (output layer 1108(1) of 48 nodes) (Zhang, Fig. 11a, 11B, [0034] [0042] [0046]). Doing so, it may provide the avatar may be a realistic representation (e.g. augmented photo-realistic image) of the user. The ability to see the respective avatars during the discussion can facilitate a more robust and enjoyable discussion than a voice only communication (Zhang, [0016]).
 	Regarding Claim 32 (Currently amended), the avatar animation system of claim 31, Bouaziz as modified does not explicitly teach wherein each input node of the are to receive either (a) a coordinate value associated with one of the 
However Harding teaches wherein corresponding ones of the input nodes are to receive either (a)  a corresponding coordinate value associated with one of the meshes (Harding, [0010] “each of the plurality of motion capture markers to a corresponding virtual marker from a plurality of virtual markers” and [0026] “The array of points can be configured, for example, as a matrix of coordinates for the multiple motion capture markers 112” and [0030] Each predetermined facial animation state can be developed as a mesh having multiple virtual motion capture markers” Harding teaches corresponding one of virtual marker (input of motion capture markers in image as input nodes) from a plurality of virtual markers, a matrix of coordinate value of markers associated with a mesh of a predetermined facial animation or (b) a corresponding blend shape weight of the second set of blend shape weights (Harding, Fig. 6, [0100] “a second image depicts facial animation of a second facial state 620 and a second control display 622 illustrates a second slide control 624 positioned at its full or maximum range” Harding teaches a blend shape weight of the second set of blend shape weights (622, Fig. 6).
Bouaziz and Harding are combinable see rationale in claim 26.
Regarding Claim 33 (Currently amended), the avatar animation system of claim 32, Bouaziz does not explicitly teach wherein respective ones of the are to identify a corresponding blend shape weight of the first set of blend shape weights.  
However, Harding teaches wherein respective ones of the of output nodes are to identify a corresponding blend shape weight of the first set of blend shape weights (Harding, [0098] [0099] “The blend of facial states illustrated in FIG. 6 may be based on weights determined by the weight solver. The first control display 612 illustrates a first slide control 614 for the displayed first facial state 610. The first slide control 614 for the displayed first facial state 610 is shown positioned in its maximum or full range” Harding teaches a first display control to identify a blend shape weight of the first set of blend shape weights (612, Fig. 6).
Bouaziz and Harding are combinable see rationale in claim 26.
Zhang teaches respective ones of the output nodes are to identify a blend shape weight (Zhang, [0033] “use a number of blend shapes, such as 48 blend shapes, thus for each frame captured, it will generate 48 blending weights, the facial expression can be re-cast into the 48 regression functions” and [0046] “The output from the 50 node layer is then sent to an output layer 1108(1) of 48 nodes which produces a final output 1110” The combination of Harding and Zhang can be used to teaches each output node of the plurality of output nodes is to identify a blend shape weight of the first set of blend shape weights (as taught by Harding).
Bouaziz, Harding and Zhang are combinable see rationale in claim 31.
Regarding Claim 38 (Currently Amended), the method of claim 35, Bouaziz does not explicitly teach wherein the generating of the first set of blend shape weights includes executing an artificial neural network including a plurality of input nodes and a plurality of output nodes, and further including receiving at corresponding ones of the 
However, Zhang teaches generating of the first set of blend shape weights includes executing an artificial neural network including a plurality of input nodes and a plurality of output nodes ((Zhang, [0060] “one or more processors that can execute data in the form of computer-readable instructions” and [0034] “The RGBD tracking algorithms can use a number of blend shapes, such as 48 blend shapes, thus for each frame captured, it will generate 48 blending weights” and [0042] “denote the training input data by a matrix X,.. the training labels (blend shape weights obtained from the RGBD tracking algorithm) and convolutional neural networks) have been employed” and Figs. 11A, 11B, [0046] “The first convolutional neural network 1100(1) receives input images 1102(1) at a convolutional layer 1104(1). The output from the 50 node layer is then sent to an output layer 1108(1) of 48 nodes which produces a final output 1110” Zhang teaches a processor generates 1st set of blend shape weights by implementing an artificial neural network (1100(1)) comprising a plurality of input nodes (input images 1102(1)) and a plurality of output nodes (output layer 1108(1) of 48 nodes).
Bouaziz, Harding and Zhang are combinable see rationale in claim 31.
Harding teaches receiving at corresponding ones of the input nodes, either (a) a coordinate value associated with one of the plurality of meshes (Harding, [0010] “each of the plurality of motion capture markers to a corresponding virtual marker from a plurality of virtual markers” and [0026] “The array of points can be configured, for example, as a matrix of coordinates for the multiple motion capture markers 112” and [0030] Each predetermined facial animation state can be developed as a mesh having multiple virtual motion capture markers” Harding teaches corresponding one of virtual marker (input of motion capture markers in image as input nodes) from a plurality of virtual markers, a matrix of coordinate value of markers associated with a mesh of a predetermined facial animation or (b) a blend shape weight of the second set of blend shape weights.
Bouaziz and Harding are combinable see rationale in claim 26.
Regarding Claim 39 (Currently amended), the method of claim 38, Bouaziz does not explicitly teach wherein the generating of the set of blend shape weights as output includes identifying, at respective one of the output nodes, a blend shape weight of the set of blend shape weights.
However, Harding teaches wherein the generating of the first set of blend shape weights as output includes identifying, at respective one of the output nodes, a corresponding blend shape weight (Harding, (Harding,[0098] [0099] “The blend of facial states illustrated in FIG. 6 may be based on weights determined by the weight solver…A first image depicts facial animation of a first facial state 610. The first slide control 614 for the displayed first facial state 610 is shown positioned in its maximum or full range” a combination between Harding and Zhang teaches generating a 1st frame of farcical amination (610) using based on the 1st set of blend shape weight (614)” at respective one of the output nodes (taught by Zhang [0046]). 
Bouaziz and Harding are combinable see rationale in claim 26.
Claims 30, 41, 48 are rejected under 35 U.S.C. 103 as being unpatentable by Bouaziz et al. (U.S. 2014/0362091 A1) in view of Harding et al. (U.S 2009/0066700 A1) and further in view of Wang et al (U.S. 2014/0043329 A1).
Regarding Claim 30 (Currently amended), the avatar animation system of claim 26, Bouaziz as modified does not explicitly teach wherein the at least one processor is to: identify a plurality of sets of landmark points within the plurality of images, respective ones of the respective ones of the . 
However, Wang can teaches wherein the at least one processor is to: identify a plurality of sets of landmark points within the plurality of images, respective ones of the sets of landmark points corresponding to respective ones of the plurality of images (Wang, [0001] “augmented reality applications executed by a processor in a processing system for personalizing facial images” and [0010] [0011] FIG. 7 is a set of example images showing a wide range of face variation for landmark points detection processing. FIG. 8 is an example image showing 95 landmark points on a face” Wang teaches a processor can identify sets of landmark points within the facial images (Fig. 7), and generate respective ones of the meshes based on the corresponding set of landmark points (Wang [0059] “3D landmark points registration processing 206 may be performed as follows. Having defined a reference mesh with p vertices” and [0077] FIG. 11 shows example images of landmark points registration processing 206. An input image 1104 may be processed and then applied to generic 3D face model 1102 to generate at least a portion of personalized avatar parameters 208 as shown in personalized 3D model 1106” generate meshes based on the plurality of sets of 3D landmark points (input image 1104).
Bouaziz, Harding and Wang are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Zelenin to combine a set of landmark points (as taught by Wang) in order to identify a plurality of sets of landmark points within the plurality of images because Wang can provide a processor can identify sets of landmark points within the facial images (Fig. 7) and generate plurality of meshes based on the plurality of sets of 3D landmark points (input image 1104, Fig. 11) (Wang, Fig. 7, [0010], Fig. 11, [0077]). Doing so, it may provide advanced face and avatar applications may be enabled for various market segments of processing systems (Wang, [0020]).
Regarding Claim 41 (Currently amended), Bouaziz as modified discloses the method of claim 35, further including: identifying a plurality of sets of landmark points within the plurality of images, respective ones of the respective ones of the 
Claim 41 is substantially similar to claim 30 rejected based on similar analyses.
Regarding Claim 48 (Currently amended), the at least one storage device of claim 42, Bouaziz as modified does not explicitly teach wherein the instructions, when executed, cause the one or more processors to: identify landmark points in respective ones of the ; and generate respective ones of the 
However, Wang teaches identify landmark points in respective ones of the images; and generate respective ones of the meshes based on the landmark points.
Claim 48 is substantially similar to claim 30 rejected based on similar analyses.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611